DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.
Response to Arguments
Applicant's arguments filed December 21, 2020 are considered unpersuasive.   Amendments to the current set of claims including the newly added limitation “has a side wall having a thickness of 2 mm or less in the out-of-plane direction” to independent Claim 1 and the addition of new dependent Claim 34 have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejections.  The previous combination of prior art references discloses this limitation in combination with the other previously used prior art references.
On pages 6-9 of the Remarks section as indicated by the page numbers at the bottom of each page, Applicant summarizes the various limitations of the currently claimed invention and how they improve the performance of the overall hollow-fiber 

    PNG
    media_image1.png
    292
    325
    media_image1.png
    Greyscale

On page 10, Applicant also argues that the previous combination of references does not disclose new dependent Claim 34 because the claimed invention treats more water per volume at its claimed intervals than an identical hollow fiber membrane unit that is placed at an interval of 2 mm versus the claimed interval of 3 to 15 mm.  Here, the Examiner notes that the combination of prior art references already discloses the claimed interval of 3 to 15 mm as in independent Claim 1, (See paragraph [0115]; Nakahara discloses that each hollow fiber membrane module 31 is arranged at intervals of 15 mm or less from each other, anticipating the claimed range from 3 mm or more and 15 mm or less). Thus, the Examiner takes the position that the disclosed hollow fiber membrane shares the same structural features claimed and would be capable of generating/treating a greater amount of water per unit volume as claimed, especially since Nakahara states that the product yield is enhanced, and Onoe states that the throughput of the hollow fiber modules increases with the spacing of the hollow fiber membranes disclosed, (See paragraphs [0115], [0138] & [0040], Nakahara; and See paragraph [0049], Onoe).  As a result, the Examiner finds Applicant’s argument here unpersuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  it is not clear to which “hollow fiber membrane unit” the currently recited “plurality of hollow-fiber membrane modules” in Claim 34 belongs, the original hollow-fiber unit in Claim 1, or the newly recited “hollow-fiber membrane unit”.   
Additionally, it is not necessarily clear that the newly recited “hollow-fiber membrane unit” as currently recited in Claim 34 is the same or different as the original “hollow-fiber membrane unit” as in Claim 1.  Stating that this “hollow-fiber membrane unit” is “a second hollow-fiber membrane unit” would distinguish this membrane unit more clearly from the original membrane unit in the event that they are different.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-12, & 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakahara et al., (“Nakahara”, US 2004/0060442), in view of Gungerich et al., (“Gungerich”, US 2001/0027951), in further view of Morita et al., (“Morita”, US 2009/0236280), and in further view of Onoe et al., JPH11128692A, (“Onoe”, published 1999, 39 total pages, A machine translation of this patent document has been provided and claim mapped to in the following rejection).
Claims 1-7, 12, & 32-34 are directed to a hollow-fiber membrane module, an apparatus type invention group.
Regarding Claims 1-7, 12, & 32-34, a first embodiment of Nakahara discloses: 

and a pair of water collecting members disposed on each end of the hollow-fiber membrane bundle, (Housing 32 is disposed on a left end and a right end of Bundle 14, See Figure 1, and See paragraph [0081]), wherein each of the water collecting members has a slot formed on one surface of the water collecting member and filled with a fixing resin such that longitudinal ends of the hollow-fiber membranes in the hollow-fiber membrane bundle are held and fixed in the slot of the pair of water collecting members, respectively, (Housing 32 with top surface formed by Weirs 44 defining slot opening at Resin Pouring Section 45, in which Hollow Fibers 13/Bundle 14 is held and fixed with Resin 35, See Figures 1 & 2, and See paragraphs [0081, 0082 & [0048]; Also refer to annotated illustration of Figure 2 below), wherein
each of the water collecting members has a thickness of 20 mm or less along an out-of-plane direction of the hollow-fiber membrane bundle, (Maximum Width A of Housing 32 is interpreted as "an out-of-plane direction" since it is orthogonal to the longitudinal orientation of Bundle 14, See Figures 1 & 2, and See paragraph [0083]; The disclosed maximum width anticipates the claimed thickness range from 20 mm or less), 
and that the surface of the water collecting member having the slot is flat and has no projection at a portion where the slot is not formed, (Top of the overall water collecting member 32 defined by Weir 44 is flat with no projection on top of its top flat surface/edge, See Figure 2 and the annotated illustration below).

    PNG
    media_image2.png
    854
    567
    media_image2.png
    Greyscale

This embodiment of Nakahara does not disclose a plurality of the hollow-fiber membrane modules, wherein the plurality of the hollow-fiber membrane modules are arranged at an interval of 3 mm or more and 15 mm or less, an air diffuser comprising a diffuser pipe positioned below the hollow-fiber membrane modules such that air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules, and that a proportion of a total of cross-sectional areas of the hollow-fiber membranes at an arbitrary position is at least 45% with respect to an area of the slot, or that each of the water collecting members has thick wall parts at both end portions along a side of the hollow-fiber membrane bundle such that at least a portion of the end portions has a thickness along the out-of-plane direction of the hollow-fiber membrane bundle greater than a thickness at a portion of the water-collecting member other than the both end portions, or having a side wall having a thickness of 2 mm or less in the out-of-plane direction.
A second embodiment (Embodiment 2) of Nakahara discloses a hollow-fiber membrane unit, (Hollow Fiber Membrane Module Unit 60, See Figures 5 & 6, paragraphs [0112 & 0114]), comprising a plurality of hollow-fiber membrane modules (Hollow Fiber Membrane Modules 31, See Figures 5 & 6, and See paragraphs [0112 & 0114]), wherein the plurality of the hollow-fiber membrane modules are arranged at an interval of 3 mm or more and 15 mm or less, (See paragraph [0115]; Nakahara discloses that each hollow fiber membrane module 31 is arranged at intervals of 15 mm or less from each other, anticipating the claimed range from 3 mm or more and 15 mm or less).  Additional features of this embodiment are included as part of the overall combination in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow-fiber membrane module of modified Nakahara by incorporating a hollow-fiber membrane unit comprising a plurality of hollow-fiber membrane modules arranged, wherein the plurality of the hollow-fiber membrane modules are arranged at an interval of 3 mm or more and 15 mm or less as in Embodiment 2 of Nakahara since "it is possible to [choose] various factors preferably such as...a number of the hollow fiber membrane modules 31" for the purpose of "usage, a space to be installed and a filtration capacity", (See paragraph [0116], Nakahara).  In addition, the interval between neighboring hollow fiber membrane modules is selected "so as to realize a higher integration ratio, (See paragraph [0115], Nakahara), in order to "exchange the hollow fiber membrane module easily", (See paragraph [0117], Nakahara).
Modified Nakahara does not disclose an air diffuser comprising a diffuser pipe positioned below the hollow-fiber membrane modules such that air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules, and that a proportion of a total of cross-sectional areas of the hollow-fiber membranes at an arbitrary position is at least 45% with respect to an area of the slot, or that each of the water collecting members has thick wall parts at both end portions along a side of the hollow-fiber membrane bundle such that at least a portion of the end portions has a thickness along the out-of-plane direction of the hollow-fiber membrane bundle greater than a thickness at a portion of the water-collecting member other than the both end portions.
Gungerich discloses a hollow-fiber membrane unit, (See Abstract & [0021], Gungerich), with an air diffuser comprising a diffuser pipe positioned below the hollow-fiber membrane modules, (Aerator Rail 58 and Conduit Aerators 60 below Bottom Rail 48 of Membrane Cassette 40, See Figure 3, and See paragraph [0033], Gungerich), such that air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules, (See paragraphs [0033] & [0034], Gungerich).  Additional disclosures of this embodiment are included as part of the overall combination and are claim mapped to the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow-fiber membrane unit of modified Nakahara by incorporating an air diffuser comprising a diffuser pipe positioned below the hollow-fiber membrane modules such that air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules as in Gungerich in order so that the air diffuser produces “scouring bubbles” to “agitate the membranes which inhibits their fouling or cleans them”, (See paragraph [0034], Gungerich), as desired in Nakahara, (See paragraph [0012], Nakahara).
Modified Nakahara does not disclose that a proportion of a total of cross-sectional areas of the hollow-fiber membranes at an arbitrary position is at least 45% with respect to an area of the slot, or that each of the water collecting members has thick wall parts at both end portions along a side of the hollow-fiber membrane bundle such that at least a portion of the end portions has a thickness along the out-of-plane direction of the hollow-fiber membrane bundle greater than a thickness at a portion of the water-collecting member other than the both end portions.
Morita discloses a hollow-fiber membrane module, (See Abstract, Morita), with a proportion of a total of cross-sectional areas of the hollow-fiber membranes at an arbitrary position is at least 45% with respect to an area of the slot, (See paragraph [0032], Morita; Morita discloses a range from 0 to 70% which overlaps with the claimed range from 45 to 70%.  Examples are given where the proportion falls within this range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow-fiber membrane module of modified Nakahara by incorporating a proportion of a total of cross-sectional areas of the hollow-fiber membranes at an arbitrary position is at least 45% with respect to an area of the slot as in Morita in order to provide a density of hollow fibers in which it can both “enhance the filtration performance”, (See paragraph [0032], Morita), and “vibrate all the hollow fiber membranes reliably and efficiently by the flow of the gas and…obtain the effect of removing the suspended component” for improved cleaning, (See paragraph [0022], Morita).
Modified Nakahara does not disclose that each of the water collecting members has thick wall parts at both end portions along a side of the hollow-fiber membrane bundle such that at least a portion of the end portions has a thickness along the out-of-plane direction of the hollow-fiber membrane bundle greater than a thickness at a portion of the water-collecting member other than the both end portions.
A first embodiment of Onoe discloses a hollow-fiber membrane module, (See paragraph [0018], Onoe), in which that each of the water collecting members has thick wall parts at both end portions along a side of the hollow-fiber membrane bundle such that at least a portion of the end portions has a thickness along the out-of-plane direction of the hollow-fiber membrane bundle greater than a thickness at a portion of the water-collecting member other than the both end portions, (End Portions 8 are thicker than Middle Thin Portion 7 in Water Collecting Members 4 in a perpendicular direction to the longitudinal axes of the hollow fiber bundle 1/2, See Figure 6, and See paragraph [0036], Onoe), and has a side wall of its water collecting member having a thickness of 2 mm or less in an out-of-plane direction, (Thick Portion 8 on one end of Water Collecting Member 4 is formed of two 'side walls’ extending from Thin Portion 7, See paragraph [0036], Onoe; A side wall will extend out from Thin Portion as part of a Thick Portion in a thickness that overlaps with/anticipates the range of claimed thickness at the value of 2 mm). Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.

    PNG
    media_image1.png
    292
    325
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow fiber membrane unit of modified Nakahara by incorporating that each of the water collecting members has thick wall parts at both end portions along a side of the hollow-fiber membrane bundle such that at least a portion of the end portions has a thickness along the out-of-plane direction of the hollow-fiber membrane bundle greater than a thickness at a portion of the water-collecting member other than the both end portions and has a side wall having a thickness of 2 mm or less in the out-of-plane direction as in a first embodiment of Onoe so that “water flow from the bottom can be imparted to the film surface, so that the module…is also compact,” (See paragraph [0034], Onoe), while providing “[a permeated water outlet] for extracting the permeated water in the thick portion...while maintaining the thickness of the flat plate shaped fixing portion with the thin portion...which makes it very easy to handle," (See paragraph [0036], Onoe).
Additional Disclosures Included: Claim 2: The hollow-fiber membrane unit according to claim 1, wherein each of the water collecting members has a water collecting path for collecting treated water filtered through the hollow-fiber membranes, (Housing 32 has Inner Path 41, See Figures 1 & 2, and See paragraphs [0082, 0048 & 0103), and a water intake port, (Housing 32 has Processed Water Exit 36 on its end, See Figure 1, and See paragraph [0081], Nakahara).  Claim 3: The hollow-fiber membrane unit according to claim 1, wherein each of the water collecting members comprises a projection to cause compressive deformation of the hollow-fiber membranes in a radial direction thereof, (Housing 31 has a pair of inner walls facing each other extending from the interior surface of the walls of Housing Unit 43, in which the edges of those inner walls define the opening part (opening section 42), See Figure 2, and See paragraph [0082], and See paragraphs [0089 & 0043]; "it is preferable that a width in the slit of the opening section 42…is determined so that…the hollow fiber membrane 13 can be supported by a pressing force which is sufficiently gentle so as to not crush the hollow fiber membrane 13”.  Also, paragraph [0043] demonstrates that hollow fibers may be crushed occasionally with this configuration, indicating that compressive deformation of the hollow fibers takes place, Nakahara).  Claim 4: The hollow-fiber membrane unit according to claim 3, wherein the projection is a pair of convex parts formed on facing inner walls of the water collecting member, (Housing 31 has a pair of inner walls facing each other extending from the interior surface of the walls of Housing Unit 43, in which the edges of those inner walls define the opening part (opening section 42), See Figure 2, and See paragraph [0082], Nakahara; Based on the geometric definition of “convex” as relied upon by dictionary.reference.com, which is attached in the Conclusion section, the inner walls that extend and face each other are considered convex, since the shape of these walls have no interior angle greater than 180o).  Claim 5: The hollow-fiber membrane unit according to claim 2, wherein the water intake port is in an elliptical shape having a minor axis extending in the out-of-plane direction of the hollow-fiber bundle, (Process Water Exit 36 has a circular shaped cross-section which is “out-of-plane" from the hollow fiber bundle 14 extending in a direction orthogonal to the direction of Exit 36, See Figure 1, and See paragraph [0081], Nakahara; The Examiner interprets a circular shape as reading upon an "elliptical shape" since a circle is known to be a special type of ellipse based on the geometric definition of “ellipse” according to dictionary.reference.com, attached in the Conclusion section). Claim 6: The hollow-fiber membrane unit according to claim 5, wherein the water intake port is formed on at least one end face of the water collecting member, (Water Exit 36 is located on End Cap 37 of Housing 32, See Figures 1 & 2, and See paragraph [0086], Nakahara or Port 9 on End Face of Collecting Member, See Figure 6, Onoe). Claim 7: The hollow-fiber membrane unit according to claim 6, wherein each of the water collecting members comprises a reinforcing structure formed by thickening a side wall of the water collecting member in the out-of-plane direction of the hollow-fiber membrane bundle, (End Portions 8 are thicker than Middle Thin Portion 7 in Water Collecting Member 4 in a perpendicular direction to the longitudinal axes of the hollow fiber bundle 1/2, See Figure 6, and See paragraph [0036], Onoe).  Claim 12: The hollow-fiber membrane unit according to claim 1, further comprising a collective water intake pipe coupling two or more adjacent hollow-fiber membrane modules, (Water-Collecting Header 61 connects to each of Hollow Fiber Membrane Modules 31, See Figure 6, and See paragraph [0113], Nakahara), and communicating with all water intake ports of the coupled two or more hollow-fiber membrane modules, (Connecting Holes 62 of Header 61 connects to Processed-Water Exits 36 of Modules 31, See Figures 5 & 6, and See paragraphs [0112 & 0013], Embodiment 3, Nakahara).  Claim 32:  The hollow-fiber membrane unit according to claim 1, wherein the air diffuser is positioned below the hollow-fiber membrane modules such that the air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules along the longitudinal direction of the hollow-fiber membranes, (Conduit Aerators 60 release bubbles upwards (vertically) along longitudinal direction of membranes 10 (vertical as well), See Figure 3, and See paragraphs [0033] & [0034], Gungerich).  Claim 33:  The hollow-fiber membrane unit according to claim 1, wherein the hollow-fiber membranes are vertically arranged in each of the hollow-fiber membrane modules, (Conduit Aerators 60 release bubbles upwards (vertically) along longitudinal direction of membranes 10 (vertical as well), See Figure 3, and See paragraphs [0033] & [0034], Gungerich).  Claim 34: The hollow-fiber membrane unit according to claim 1, which is capable of treating a greater amount of water per unit volume as compared to a hollow-fiber membrane unit which is identical to the hollow-fiber membrane unit except that the plurality of hollow-fiber membrane modules are arranged at an interval of 2 mm, (See paragraphs [0115], [0138] & [0040], Nakahara; Nakahara discloses that each hollow fiber membrane module 31 is arranged at intervals of 15 mm or less from each other, anticipating the claimed range from 3 mm or more and 15 mm or less; and See paragraph [0049], Onoe; The combined disclosed invention has the same characteristics as the claimed hollow-fiber membrane unit so it should be capable of generating/treating a greater amount of water per unit volume as claimed, especially since Nakahara states that the product yield is enhanced, and Onoe states that the throughput of the hollow fiber modules increases with the spacing of the hollow fiber membranes disclosed).
Claims 10 & 11 are directed to a hollow-fiber membrane unit, an apparatus type invention group.
Regarding Claim 10, modified Nakahara discloses the hollow fiber membrane unit according to claim 1, but does not disclose wherein the hollow-fiber membrane modules are arranged such that the thick wall parts of the hollow fiber membrane modules is in contact with the thick wall parts of an adjacent hollow fiber membrane module.
Another embodiment of Onoe discloses a hollow fiber membrane unit wherein the hollow-fiber membrane modules are arranged such that the thick wall parts of the hollow fiber membrane modules is in contact with the thick wall parts of an adjacent hollow fiber membrane module, (Thick Portions of Water Collecting Member of Adjacent Hollow Fiber Membrane Modules 1 are in contact with each other, See Figure 13, and See paragraphs [0049 & 0036], Onoe).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow fiber membrane unit of modified Nakahara by incorporating wherein the hollow-fiber membrane modules are arranged such that the thick wall parts of the hollow fiber membrane modules is in contact with the thick wall parts of an adjacent hollow fiber membrane moduleas in another embodiment of Onoe because “the water collecting portions [may be] brought into close contact with each other” so that “the raw water effectively flows by the space formed by the thin portion” and “prevent accumulation of sludge between the hollow fiber membranes of each hollow fiber membrane module”, (See paragraph [0049], Onoe), while being arranged in a compact manner, (See paragraph [0050], Onoe).
Regarding Claim 11, modified Nakahara discloses the hollow fiber membrane unit according to claim 1, but does not disclose wherein each of the water collecting members comprises a reinforcing structure and the hollow-fiber membrane modules are arranged such that the reinforcing structure of each of the hollow-fiber membrane modules is in contact with the reinforcing structure of an adjacent hollow fiber membrane module of the plurality of the hollow-fiber membranes.
Another embodiment of Onoe discloses a hollow fiber membrane unit wherein each of the water collecting members comprises a reinforcing structure and the hollow-fiber membrane modules are arranged such that the reinforcing structure of each of the hollow-fiber membrane modules is in contact with the reinforcing structure of an adjacent hollow fiber membrane module of the plurality of the hollow-fiber membranes, (Thick Portions of Water Collecting Member of Adjacent Hollow Fiber Membrane Modules 1 are in contact with each other, See Figure 13, and See paragraphs [0049 & 0036], Onoe; Examiner interprets a thicker portion to have additional material which would strengthen/reinforce the water collecting member or augment the water collecting member in a certain direction).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow fiber membrane unit of modified Nakahara by incorporating wherein each of the water collecting members comprises a reinforcing structure and the hollow-fiber membrane modules are arranged such that the reinforcing structure of each of the hollow-fiber membrane modules is in contact with the reinforcing structure of an adjacent hollow fiber membrane module of the plurality of the hollow-fiber membranes as in another embodiment of Onoe because “the water collecting portions [may be] brought into close contact with each other” so that “the raw water effectively flows by the space formed by the thin portion” and may “prevent accumulation of sludge between the hollow fiber membranes of each hollow fiber membrane module”, (See paragraph [0049], Onoe), while being arranged in a compact manner, (See paragraph [0050], Onoe).
Claims 1-7, 10-12 & 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakahara et al., (“Nakahara”, US 2004/0060442), in view of Gungerich et al., (“Gungerich”, US 2001/0027951), in further view of Mannheim et al., (“Mannheim”, US 7,282,146), and in further view of Onoe et al., JPH11128692A, (“Onoe”, published 1999, 39 total pages, A machine translation of this patent document has been provided and claim mapped to in the following rejection).
Claims 1-7, 12 & 32-34 are directed to a hollow-fiber membrane module, an apparatus type invention group.
Regarding Claims 1-7, 12 & 32-34, a first embodiment of Nakahara discloses: 
a hollow-fiber membrane unit, (Module 31, See Figures 1 & 2, and See paragraphs [0080 & 0081]), wherein each of its hollow-fiber membrane modules, comprises a hollow-fiber membrane bundle which is a rectangular sheet formed by arranging hollow-fiber membranes or which is a stacked body of the rectangular sheet, (Bundle 14 comprised of Hollow Fiber Membranes 13 arranged as a sheet in a rectangular shape, See Figures 1 & 2, and See paragraph [0081]); 
and a pair of water collecting members disposed on each end of the hollow-fiber membrane bundle, (Housing 32 is disposed on a left end and a right end of Bundle 14, See Figure 1, and See paragraph [0081]), wherein each of the water collecting members has a slot formed on one surface of the water collecting member and filled with a fixing resin such that longitudinal ends of the hollow-fiber membranes in the hollow-fiber membrane bundle are held and fixed in the slot of the pair of water collecting members, respectively, (Housing 32 with top surface formed by Weirs 44 defining slot opening at Resin Pouring Section 45, in which Hollow Fibers 13/Bundle 14 is held and fixed with Resin 35, See Figures 1 & 2, and See paragraphs [0081, 0082 & [0048]; Also refer to annotated illustration of Figure 2 below), wherein
each of the water collecting members has a thickness of 20 mm or less along an out-of-plane direction of the hollow-fiber membrane bundle, (Maximum Width A of Housing 32 is interpreted as "an out-of-plane direction" since it is orthogonal to the longitudinal orientation of Bundle 14, See Figures 1 & 2, and See paragraph [0083]; The disclosed maximum width anticipates the claimed thickness range from 20 mm or less), 
and that the surface of the water collecting member having the slot is flat and has no projection at a portion where the slot is not formed, (Top of the overall water collecting member 32 defined by Weir 44 is flat with no projection on top of its top flat surface/edge, See Figure 2 and the annotated illustration below).

    PNG
    media_image2.png
    854
    567
    media_image2.png
    Greyscale

This embodiment of Nakahara does not disclose a plurality of the hollow-fiber membrane modules, wherein the plurality of the hollow-fiber membrane modules are arranged at an interval of 3 mm or more and 15 mm or less, an air diffuser comprising a diffuser pipe positioned below the hollow-fiber membrane modules such that air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules, and that a proportion of a total of cross-sectional areas of the hollow-fiber membranes at an arbitrary position is at least 45% with respect to an area of the slot, or that each of the water collecting members has thick wall parts at both end portions along a side of the hollow-fiber membrane bundle such that at least a portion of the end portions has a thickness along the out-of-plane direction of the hollow-fiber membrane bundle greater than a thickness at a portion of the water-collecting member other than the both end portions, or has a side wall having a thickness of 2 mm or less in the out-of-plane direction.
A second embodiment (Embodiment 2) of Nakahara discloses a hollow-fiber membrane unit, (Hollow Fiber Membrane Module Unit 60, See Figures 5 & 6, paragraphs [0112 & 0114]), comprising a plurality of hollow-fiber membrane modules (Hollow Fiber Membrane Modules 31, See Figures 5 & 6, and See paragraphs [0112 & 0114]), wherein the plurality of the hollow-fiber membrane modules are arranged at an interval of 3 mm or more and 15 mm or less, (See paragraph [0115]; Nakahara discloses that each hollow fiber membrane module 31 is arranged at intervals of 15 mm or less from each other, anticipating the claimed range from 3 mm or more and 15 mm or less).  Additional features of this embodiment are included as part of the overall combination in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow-fiber membrane module of modified Nakahara by incorporating a hollow-fiber membrane unit comprising a plurality of hollow-fiber membrane modules arranged, wherein the plurality of the hollow-fiber membrane modules are arranged at an interval of 3 mm or more and 15 mm or less as in Embodiment 2 of Nakahara since "it is possible to [choose] various factors preferably such as...a number of the hollow fiber membrane modules 31" for the purpose of "usage, a space to be installed and a filtration capacity", (See paragraph [0116], Nakahara).  In addition, the interval between neighboring hollow fiber membrane modules is selected "so as to realize a higher integration ratio, (See paragraph [0115], Nakahara), in order to "exchange the hollow fiber membrane module easily", (See paragraph [0117], Nakahara).
Modified Nakahara does not disclose an air diffuser comprising a diffuser pipe positioned below the hollow-fiber membrane modules such that air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules, and that a proportion of a total of cross-sectional areas of the hollow-fiber membranes at an arbitrary position is at least 45% with respect to an area of the slot, or that each of the water collecting members has thick wall parts at both end portions along a side of the hollow-fiber membrane bundle such that at least a portion of the end portions has a thickness along the out-of-plane direction of the hollow-fiber membrane bundle greater than a thickness at a portion of the water-collecting member other than the both end portions.
Gungerich discloses a hollow-fiber membrane unit, (See Abstract & [0021], Gungerich), with an air diffuser comprising a diffuser pipe positioned below the hollow-fiber membrane modules, (Aerator Rail 58 and Conduit Aerators 60 below Bottom Rail 48 of Membrane Cassette 40, See Figure 3, and See paragraph [0033], Gungerich), such that air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules, (See paragraphs [0033] & [0034], Gungerich). Additional features of this embodiment are included and claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow-fiber membrane unit of modified Nakahara by incorporating an air diffuser comprising a diffuser pipe positioned below the hollow-fiber membrane modules such that air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules as in Gungerich in order so that the air diffuser produces “scouring bubbles” to “agitate the membranes which inhibits their fouling or cleans them”, (See paragraph [0034], Gungerich), as desired in Nakahara, (See paragraph [0012], Nakahara).
Modified Nakahara does not disclose that a proportion of a total of cross-sectional areas of the hollow-fiber membranes at an arbitrary position is at least 45% with respect to an area of the slot, or that each of the water collecting members has thick wall parts at both end portions along a side of the hollow-fiber membrane bundle such that at least a portion of the end portions has a thickness along the out-of-plane direction of the hollow-fiber membrane bundle greater than a thickness at a portion of the water-collecting member other than the both end portions.
Mannheim discloses a hollow-fiber membrane module, (See Abstract, See column 6, lines 23-25, Mannheim), with a proportion of a total of cross-sectional areas of the hollow-fiber membranes at an arbitrary position is at least 45% with respect to an area of the slot, (Membranes 56 potted at Ends/58 in Screen 59, See Figure 6, See column 9, lines 40-47, column 7, lines 29-41, Mannheim; Mannheim explicitly anticipates the claimed range from at least 45 to 55%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow-fiber membrane module of the first embodiment of Nakahara by incorporating a proportion of a total of cross-sectional areas of the hollow-fiber membranes at an arbitrary position is at least 45% with respect to an area of the slot as in Mannheim in order to provide a density of hollow fibers that is “as high as possible to reduce the cost of making membrane modules’, while providing a “membrane configuration that assists removal of accumulated solids while maximizing packing density of the membranes,” (See column 7, lines 35-43, Mannheim).
Modified Nakahara does not disclose that each of the water collecting members has thick wall parts at both end portions along a side of the hollow-fiber membrane bundle such that at least a portion of the end portions has a thickness along the out-of-plane direction of the hollow-fiber membrane bundle greater than a thickness at a portion of the water-collecting member other than the both end portions.
A first embodiment of Onoe discloses a hollow-fiber membrane module, (See paragraph [0018], Onoe), in which that each of the water collecting members has thick wall parts at both end portions along a side of the hollow-fiber membrane bundle such that at least a portion of the end portions has a thickness along the out-of-plane direction of the hollow-fiber membrane bundle greater than a thickness at a portion of the water-collecting member other than the both end portions, (End Portions 8 are thicker than Middle Thin Portion 7 in Water Collecting Members 4 in a perpendicular direction to the longitudinal axes of the hollow fiber bundle 1/2, See Figure 6, and See paragraph [0036], Onoe), and has a side wall of its water collecting member having a thickness of 2 mm or less in an out-of-plane direction, (Thick Portion 8 on one end of Water Collecting Member 4 is formed of two 'side walls’ extending from Thin Portion 7, See paragraph [0036], Onoe; A side wall will extend out from Thin Portion as part of a Thick Portion in a thickness that overlaps with/anticipates the range of claimed thickness at the value of 2 mm). Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.

    PNG
    media_image1.png
    292
    325
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow fiber membrane unit of modified Nakahara by incorporating that each of the water collecting members has thick wall parts at both end portions along a side of the hollow-fiber membrane bundle such that at least a portion of the end portions has a thickness along the out-of-plane direction of the hollow-fiber membrane bundle greater than a thickness at a portion of the water-collecting member other than the both end portions and has a side wall having a thickness of 2 mm or less in the out-of-plane direction as in a first embodiment of Onoe so that “water flow from the bottom can be imparted to the film surface, so that the module…is also compact,” (See paragraph [0034], Onoe), while providing “[a permeated water outlet] for extracting the permeated water in the thick portion...while maintaining the thickness of the flat plate shaped fixing portion with the thin portion...which makes it very easy to handle," (See paragraph [0036], Onoe).
Additional Disclosures Included: Claim 2: The hollow-fiber membrane unit according to claim 1, wherein each of the water collecting members has a water collecting path for collecting treated water filtered through the hollow-fiber membranes, (Housing 32 has Inner Path 41, See Figures 1 & 2, and See paragraphs [0082, 0048 & 0103), and a water intake port, (Housing 32 has Processed Water Exit 36 on its end, See Figure 1, and See paragraph [0081], Nakahara).  Claim 3: The hollow-fiber membrane unit according to claim 1, wherein each of the water collecting members comprises a projection to cause compressive deformation of the hollow-fiber membranes in a radial direction thereof, (Housing 31 has a pair of inner walls facing each other extending from the interior surface of the walls of Housing Unit 43, in which the edges of those inner walls define the opening part (opening section 42), See Figure 2, and See paragraph [0082], and See paragraphs [0089 & 0043]; "it is preferable that a width in the slit of the opening section 42…is determined so that…the hollow fiber membrane 13 can be supported by a pressing force which is sufficiently gentle so as to not crush the hollow fiber membrane 13”.  Also, paragraph [0043] demonstrates that hollow fibers may be crushed occasionally with this configuration, indicating that compressive deformation of the hollow fibers takes place, Nakahara).  Claim 4: The hollow-fiber membrane unit according to claim 3, wherein the projection is a pair of convex parts formed on facing inner walls of the water collecting member, (Housing 31 has a pair of inner walls facing each other extending from the interior surface of the walls of Housing Unit 43, in which the edges of those inner walls define the opening part (opening section 42), See Figure 2, and See paragraph [0082], Nakahara; Based on the geometric definition of “convex” as relied upon by dictionary.reference.com, which is attached in the Conclusion section, the inner walls that extend and face each other are considered convex, since the shape of these walls have no interior angle greater than 180o).  Claim 5: The hollow-fiber membrane unit according to claim 2, wherein the water intake port is in an elliptical shape having a minor axis extending in the out-of-plane direction of the hollow-fiber bundle, (Process Water Exit 36 has a circular shaped cross-section which is “out-of-plane" from the hollow fiber bundle 14 extending in a direction orthogonal to the direction of Exit 36, See Figure 1, and See paragraph [0081], Nakahara; The Examiner interprets a circular shape as reading upon an "elliptical shape" since a circle is known to be a special type of ellipse based on the geometric definition of “ellipse” according to dictionary.reference.com, attached in the Conclusion section). Claim 6: The hollow-fiber membrane unit according to claim 5, wherein the water intake port is formed on at least one end face of the water collecting member, (Water Exit 36 is located on End Cap 37 of Housing 32, See Figures 1 & 2, and See paragraph [0086], Nakahara or Port 9 on End Face of Collecting Member, See Figure 6, Onoe). Claim 7: The hollow-fiber membrane unit according to claim 6, wherein each of the water collecting members comprises a reinforcing structure formed by thickening a side wall of the water collecting member in the out-of-plane direction of the hollow-fiber membrane bundle, (End Portions 8 are thicker than Middle Thin Portion 7 in Water Collecting Member 4 in a perpendicular direction to the longitudinal axes of the hollow fiber bundle 1/2, See Figure 6, and See paragraph [0036], Onoe).  Claim 12: The hollow-fiber membrane unit according to claim 1, further comprising a collective water intake pipe coupling two or more adjacent hollow-fiber membrane modules, (Water-Collecting Header 61 connects to each of Hollow Fiber Membrane Modules 31, See Figure 6, and See paragraph [0113], Nakahara), and communicating with all water intake ports of the coupled two or more hollow-fiber membrane modules, (Connecting Holes 62 of Header 61 connects to Processed-Water Exits 36 of Modules 31, See Figures 5 & 6, and See paragraphs [0112 & 0013], Embodiment 3, Nakahara). Claim 32:  The hollow-fiber membrane unit according to claim 1, wherein the air diffuser is positioned below the hollow-fiber membrane modules such that the air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules along the longitudinal direction of the hollow-fiber membranes, (Conduit Aerators 60 release bubbles upwards (vertically) along longitudinal direction of membranes 10 (vertical as well), See Figure 3, and See paragraphs [0033] & [0034], Gungerich).  Claim 33:  The hollow-fiber membrane unit according to claim 1, wherein the hollow-fiber membranes are vertically arranged in each of the hollow-fiber membrane modules, (Conduit Aerators 60 release bubbles upwards (vertically) along longitudinal direction of membranes 10 (vertical as well), See Figure 3, and See paragraphs [0033] & [0034], Gungerich).  Claim 34: The hollow-fiber membrane unit according to claim 1, which is capable of treating a greater amount of water per unit volume as compared to a hollow-fiber membrane unit which is identical to the hollow-fiber membrane unit except that the plurality of hollow-fiber membrane modules are arranged at an interval of 2 mm, (See paragraphs [0115], [0138] & [0040], Nakahara; Nakahara discloses that each hollow fiber membrane module 31 is arranged at intervals of 15 mm or less from each other, anticipating the claimed range from 3 mm or more and 15 mm or less; and See paragraph [0049], Onoe; The combined disclosed invention has the same characteristics as the claimed hollow-fiber membrane unit so it should be capable of generating/treating a greater amount of water per unit volume as claimed, especially since Nakahara states that the product yield is enhanced, and Onoe states that the throughput of the hollow fiber modules increases with the spacing of the hollow fiber membranes dislcosed).
Claims 10 & 11 are directed to a hollow-fiber membrane unit, an apparatus type invention group.
Regarding Claim 10, modified Nakahara discloses the hollow fiber membrane unit according to claim 1, but does not disclose wherein the hollow-fiber membrane modules are arranged such that the thick wall parts of the hollow fiber membrane modules is in contact with the thick wall parts of an adjacent hollow fiber membrane module.
Another embodiment of Onoe discloses a hollow fiber membrane unit wherein the hollow-fiber membrane modules are arranged such that the thick wall parts of the hollow fiber membrane modules is in contact with the thick wall parts of an adjacent hollow fiber membrane module, (Thick Portions of Water Collecting Member of Adjacent Hollow Fiber Membrane Modules 1 are in contact with each other, See Figure 13, and See paragraphs [0049 & 0036], Onoe).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow fiber membrane unit of modified Nakahara by incorporating wherein the hollow-fiber membrane modules are arranged such that the thick wall parts of the hollow fiber membrane modules is in contact with the thick wall parts of an adjacent hollow fiber membrane module as in another embodiment of Onoe because “the water collecting portions [may be] brought into close contact with each other” so that “the raw water effectively flows by the space formed by the thin portion” and “prevent accumulation of sludge between the hollow fiber membranes of each hollow fiber membrane module”, (See paragraph [0049], Onoe), while being arranged in a compact manner, (See paragraph [0050], Onoe).
Regarding Claim 11, modified Nakahara discloses the hollow fiber membrane unit according to claim 1, but does not disclose wherein each of the water collecting members comprises a reinforcing structure and the hollow-fiber membrane modules are arranged such that the reinforcing structure of each of the hollow-fiber membrane modules is in contact with the reinforcing structure of an adjacent hollow fiber membrane module of the plurality of the hollow-fiber membranes.
Another embodiment of Onoe discloses a hollow fiber membrane unit wherein each of the water collecting members comprises a reinforcing structure and the hollow-fiber membrane modules are arranged such that the reinforcing structure of each of the hollow-fiber membrane modules is in contact with the reinforcing structure of an adjacent hollow fiber membrane module of the plurality of the hollow-fiber membranes, (Thick Portions of Water Collecting Member of Adjacent Hollow Fiber Membrane Modules 1 are in contact with each other, See Figure 13, and See paragraphs [0049 & 0036], Onoe; Examiner interprets a thicker portion to have additional material which would strengthen/reinforce the water collecting member or augment the water collecting member in a certain direction).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow fiber membrane unit of modified Nakahara by incorporating wherein each of the water collecting members comprises a reinforcing structure and the hollow-fiber membrane modules are arranged such that the reinforcing structure of each of the hollow-fiber membrane modules is in contact with the reinforcing structure of an adjacent hollow fiber membrane module of the plurality of the hollow-fiber membranes as in another embodiment of Onoe because “the water collecting portions [may be] brought into close contact with each other” so that “the raw water effectively flows by the space formed by the thin portion” and may “prevent accumulation of sludge between the hollow fiber membranes of each hollow fiber membrane module”, (See paragraph [0049], Onoe), while being arranged in a compact manner, (See paragraph [0050], Onoe).
Claims 1-7, 10-12, & 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakahara et al., (“Nakahara”, US 2004/0060442), in view of Gungerich et al., (“Gungerich”, US 2001/0027951), in further view of Murkute et al., (“Murkute”, US 2004/0188339), and in further view of Onoe et al., JPH11128692A, (“Onoe”, published 1999, 39 total pages, A machine translation of this patent document has been provided and claim mapped to in the following rejection).
Claims 1-7, 12 & 32-34 are directed to a hollow-fiber membrane module, an apparatus type invention group.
Regarding Claims 1-7, 12, & 32-34, a first embodiment of Nakahara discloses: 
a hollow-fiber membrane unit, (Module 31, See Figures 1 & 2, and See paragraphs [0080 & 0081]), wherein each of its hollow-fiber membrane modules, comprises a hollow-fiber membrane bundle which is a rectangular sheet formed by arranging hollow-fiber membranes or which is a stacked body of the rectangular sheet, (Bundle 14 comprised of Hollow Fiber Membranes 13 arranged as a sheet in a rectangular shape, See Figures 1 & 2, and See paragraph [0081]); 
and a pair of water collecting members disposed on each end of the hollow-fiber membrane bundle, (Housing 32 is disposed on a left end and a right end of Bundle 14, See Figure 1, and See paragraph [0081]), wherein each of the water collecting members has a slot formed on one surface of the water collecting member and filled with a fixing resin such that longitudinal ends of the hollow-fiber membranes in the hollow-fiber membrane bundle are held and fixed in the slot of the pair of water collecting members, respectively, (Housing 32 with top surface formed by Weirs 44 defining slot opening at Resin Pouring Section 45, in which Hollow Fibers 13/Bundle 14 is held and fixed with Resin 35, See Figures 1 & 2, and See paragraphs [0081, 0082 & [0048]; Also refer to annotated illustration of Figure 2 below), wherein
each of the water collecting members has a thickness of 20 mm or less along an out-of-plane direction of the hollow-fiber membrane bundle, (Maximum Width A of Housing 32 is interpreted as "an out-of-plane direction" since it is orthogonal to the longitudinal orientation of Bundle 14, See Figures 1 & 2, and See paragraph [0083]; The disclosed maximum width anticipates the claimed thickness range from 20 mm or less), 
and that the surface of the water collecting member having the slot is flat and has no projection at a portion where the slot is not formed, (Top of the overall water collecting member 32 defined by Weir 44 is flat with no projection on top of its top flat surface/edge, See Figure 2 and the annotated illustration below).

    PNG
    media_image2.png
    854
    567
    media_image2.png
    Greyscale

This embodiment of Nakahara does not disclose a plurality of the hollow-fiber membrane modules, wherein the plurality of the hollow-fiber membrane modules are arranged at an interval of 3 mm or more and 15 mm or less, an air diffuser comprising a diffuser pipe positioned below the hollow-fiber membrane modules such that air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules, and that a proportion of a total of cross-sectional areas of the hollow-fiber membranes at an arbitrary position is at least 45% with respect to an area of the slot, or that each of the water collecting members has thick wall parts at both end portions along a side of the hollow-fiber membrane bundle such that at least a portion of the end portions has a thickness along the out-of-plane direction of the hollow-fiber membrane bundle greater than a thickness at a portion of the water-collecting member other than the both end portions, or has a side wall having a thickness of 2 mm or less in the out-of-plane direction.
A second embodiment (Embodiment 2) of Nakahara discloses a hollow-fiber membrane unit, (Hollow Fiber Membrane Module Unit 60, See Figures 5 & 6, paragraphs [0112 & 0114]), comprising a plurality of hollow-fiber membrane modules (Hollow Fiber Membrane Modules 31, See Figures 5 & 6, and See paragraphs [0112 & 0114]), wherein the plurality of the hollow-fiber membrane modules are arranged at an interval of 3 mm or more and 15 mm or less, (See paragraph [0115]; Nakahara discloses that each hollow fiber membrane module 31 is arranged at intervals of 15 mm or less from each other, anticipating the claimed range from 3 mm or more and 15 mm or less).  Additional features of this embodiment are included as part of the overall combination in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow-fiber membrane module of modified Nakahara by incorporating a hollow-fiber membrane unit comprising a plurality of hollow-fiber membrane modules arranged, wherein the plurality of the hollow-fiber membrane modules are arranged at an interval of 3 mm or more and 15 mm or less as in Embodiment 2 of Nakahara since "it is possible to [choose] various factors preferably such as...a number of the hollow fiber membrane modules 31" for the purpose of "usage, a space to be installed and a filtration capacity", (See paragraph [0116], Nakahara).  In addition, the interval between neighboring hollow fiber membrane modules is selected "so as to realize a higher integration ratio, (See paragraph [0115], Nakahara), in order to "exchange the hollow fiber membrane module easily", (See paragraph [0117], Nakahara).
Modified Nakahara does not disclose an air diffuser comprising a diffuser pipe positioned below the hollow-fiber membrane modules such that air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules, and that a proportion of a total of cross-sectional areas of the hollow-fiber membranes at an arbitrary position is at least 45% with respect to an area of the slot, or that each of the water collecting members has thick wall parts at both end portions along a side of the hollow-fiber membrane bundle such that at least a portion of the end portions has a thickness along the out-of-plane direction of the hollow-fiber membrane bundle greater than a thickness at a portion of the water-collecting member other than the both end portions.
Gungerich discloses a hollow-fiber membrane unit, (See Abstract & [0021], Gungerich), with an air diffuser comprising a diffuser pipe positioned below the hollow-fiber membrane modules, (Aerator Rail 58 and Conduit Aerators 60 below Bottom Rail 48 of Membrane Cassette 40, See Figure 3, and See paragraph [0033], Gungerich), such that air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules, (See paragraphs [0033] & [0034], Gungerich).  Additional features of this embodiment are included and claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow-fiber membrane unit of modified Nakahara by incorporating an air diffuser comprising a diffuser pipe positioned below the hollow-fiber membrane modules such that air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules as in Gungerich in order so that the air diffuser produces “scouring bubbles” to “agitate the membranes which inhibits their fouling or cleans them”, (See paragraph [0034], Gungerich), as desired in Nakahara, (See paragraph [0012], Nakahara).
Modified Nakahara does not disclose that a proportion of a total of cross-sectional areas of the hollow-fiber membranes at an arbitrary position is at least 45% with respect to an area of the slot, or that each of the water collecting members has thick wall parts at both end portions along a side of the hollow-fiber membrane bundle such that at least a portion of the end portions has a thickness along the out-of-plane direction of the hollow-fiber membrane bundle greater than a thickness at a portion of the water-collecting member other than the both end portions.
Murkute discloses a hollow-fiber membrane module, (See Abstract, Murkute), with a proportion of a total area of a cross-section of the hollow-fiber membrane in a plane of the surface on which a slot is formed is at least 45% with respect to an area of an opening of the slot, (Hollow Fiber Membrane Bundle 28 potted in Bundle Connectors 48, See Figure 1, and See paragraphs [0043], [0051] & [0032]; Murkute anticipates the claimed range from 45 to 60%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow-fiber membrane module of the first embodiment of Nakahara by incorporating a proportion of a total area of a cross-section of the hollow-fiber membrane in a plane of the surface on which the slot is formed is at least 45% with respect to an area of an opening of the slot as in Murkute in order to provide a density of hollow fibers helps “yields the greatest amount of permeate and thus optimizes the economics of the filtration process”, (See paragraph [0029], Murkute).
Modified Nakahara does not disclose that each of the water collecting members has thick wall parts at both end portions along a side of the hollow-fiber membrane bundle such that at least a portion of the end portions has a thickness along the out-of-plane direction of the hollow-fiber membrane bundle greater than a thickness at a portion of the water-collecting member other than the both end portions.
A first embodiment of Onoe discloses a hollow-fiber membrane module, (See paragraph [0018], Onoe), in which that each of the water collecting members has thick wall parts at both end portions along a side of the hollow-fiber membrane bundle such that at least a portion of the end portions has a thickness along the out-of-plane direction of the hollow-fiber membrane bundle greater than a thickness at a portion of the water-collecting member other than the both end portions, (End Portions 8 are thicker than Middle Thin Portion 7 in Water Collecting Members 4 in a perpendicular direction to the longitudinal axes of the hollow fiber bundle 1/2, See Figure 6, and See paragraph [0036], Onoe); and has a side wall of its water collecting member having a thickness of 2 mm or less in an out-of-plane direction, (Thick Portion 8 on one end of Water Collecting Member 4 is formed of two 'side walls’ extending from Thin Portion 7, See paragraph [0036], Onoe; A side wall will extend out from Thin Portion as part of a Thick Portion in a thickness that overlaps with/anticipates the range of claimed thickness at the value of 2 mm). Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.

    PNG
    media_image1.png
    292
    325
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow fiber membrane unit of modified Nakahara by incorporating that each of the water collecting members has thick wall parts at both end portions along a side of the hollow-fiber membrane bundle such that at least a portion of the end portions has a thickness along the out-of-plane direction of the hollow-fiber membrane bundle greater than a thickness at a portion of the water-collecting member other than the both end portions and has a side wall having a thickness of 2 mm or less in the out-of-plane direction as in a first embodiment of Onoe so that “water flow from the bottom can be imparted to the film surface, so that the module…is also compact,” (See paragraph [0034], Onoe), while providing “[a permeated water outlet] for extracting the permeated water in the thick portion...while maintaining the thickness of the flat plate shaped fixing portion with the thin portion...which makes it very easy to handle," (See paragraph [0036], Onoe).
Additional Disclosures Included: Claim 2: The hollow-fiber membrane unit according to claim 1, wherein each of the water collecting members has a water collecting path for collecting treated water filtered through the hollow-fiber membranes, (Housing 32 has Inner Path 41, See Figures 1 & 2, and See paragraphs [0082, 0048 & 0103), and a water intake port, (Housing 32 has Processed Water Exit 36 on its end, See Figure 1, and See paragraph [0081], Nakahara).  Claim 3: The hollow-fiber membrane unit according to claim 1, wherein each of the water collecting members comprises a projection to cause compressive deformation of the hollow-fiber membranes in a radial direction thereof, (Housing 31 has a pair of inner walls facing each other extending from the interior surface of the walls of Housing Unit 43, in which the edges of those inner walls define the opening part (opening section 42), See Figure 2, and See paragraph [0082], and See paragraphs [0089 & 0043]; "it is preferable that a width in the slit of the opening section 42…is determined so that…the hollow fiber membrane 13 can be supported by a pressing force which is sufficiently gentle so as to not crush the hollow fiber membrane 13”.  Also, paragraph [0043] demonstrates that hollow fibers may be crushed occasionally with this configuration, indicating that compressive deformation of the hollow fibers takes place, Nakahara).  Claim 4: The hollow-fiber membrane unit according to claim 3, wherein the projection is a pair of convex parts formed on facing inner walls of the water collecting member, (Housing 31 has a pair of inner walls facing each other extending from the interior surface of the walls of Housing Unit 43, in which the edges of those inner walls define the opening part (opening section 42), See Figure 2, and See paragraph [0082], Nakahara; Based on the geometric definition of “convex” as relied upon by dictionary.reference.com, which is attached in the Conclusion section, the inner walls that extend and face each other are considered convex, since the shape of these walls have no interior angle greater than 180o).  Claim 5: The hollow-fiber membrane unit according to claim 2, wherein the water intake port is in an elliptical shape having a minor axis extending in the out-of-plane direction of the hollow-fiber bundle, (Process Water Exit 36 has a circular shaped cross-section which is “out-of-plane" from the hollow fiber bundle 14 extending in a direction orthogonal to the direction of Exit 36, See Figure 1, and See paragraph [0081], Nakahara; The Examiner interprets a circular shape as reading upon an "elliptical shape" since a circle is known to be a special type of ellipse based on the geometric definition of “ellipse” according to dictionary.reference.com, attached in the Conclusion section). Claim 6: The hollow-fiber membrane unit according to claim 5, wherein the water intake port is formed on at least one end face of the water collecting member, (Water Exit 36 is located on End Cap 37 of Housing 32, See Figures 1 & 2, and See paragraph [0086], Nakahara or Port 9 on End Face of Collecting Member, See Figure 6, Onoe). Claim 7: The hollow-fiber membrane unit according to claim 6, wherein each of the water collecting members comprises a reinforcing structure formed by thickening a side wall of the water collecting member in the out-of-plane direction of the hollow-fiber membrane bundle, (End Portions 8 are thicker than Middle Thin Portion 7 in Water Collecting Member 4 in a perpendicular direction to the longitudinal axes of the hollow fiber bundle 1/2, See Figure 6, and See paragraph [0036], Onoe).  Claim 12: The hollow-fiber membrane unit according to claim 1, further comprising a collective water intake pipe coupling two or more adjacent hollow-fiber membrane modules, (Water-Collecting Header 61 connects to each of Hollow Fiber Membrane Modules 31, See Figure 6, and See paragraph [0113], Nakahara), and communicating with all water intake ports of the coupled two or more hollow-fiber membrane modules, (Connecting Holes 62 of Header 61 connects to Processed-Water Exits 36 of Modules 31, See Figures 5 & 6, and See paragraphs [0112 & 0013], Embodiment 3, Nakahara). Claim 32:  The hollow-fiber membrane unit according to claim 1, wherein the air diffuser is positioned below the hollow-fiber membrane modules such that the air come out from the diffuser pipe rises and penetrates between each of the hollow-fiber membrane modules along the longitudinal direction of the hollow-fiber membranes, (Conduit Aerators 60 release bubbles upwards (vertically) along longitudinal direction of membranes 10 (vertical as well), See Figure 3, and See paragraphs [0033] & [0034], Gungerich).  Claim 33:  The hollow-fiber membrane unit according to claim 1, wherein the hollow-fiber membranes are vertically arranged in each of the hollow-fiber membrane modules, (Conduit Aerators 60 release bubbles upwards (vertically) along longitudinal direction of membranes 10 (vertical as well), See Figure 3, and See paragraphs [0033] & [0034], Gungerich).  Claim 34: The hollow-fiber membrane unit according to claim 1, which is capable of treating a greater amount of water per unit volume as compared to a hollow-fiber membrane unit which is identical to the hollow-fiber membrane unit except that the plurality of hollow-fiber membrane modules are arranged at an interval of 2 mm, (See paragraphs [0115], [0138] & [0040], Nakahara; Nakahara discloses that each hollow fiber membrane module 31 is arranged at intervals of 15 mm or less from each other, anticipating the claimed range from 3 mm or more and 15 mm or less; and See paragraph [0049], Onoe; The combined disclosed invention has the same characteristics as the claimed hollow-fiber membrane unit so it should be capable of generating/treating a greater amount of water per unit volume as claimed, especially since Nakahara states that the product yield is enhanced, and Onoe states that the throughput of the hollow fiber modules increases with the spacing of the hollow fiber membranes dislcosed).
Claims 10 & 11 are directed to a hollow-fiber membrane unit, an apparatus type invention group.
Regarding Claim 10, modified Nakahara discloses the hollow fiber membrane unit according to claim 1, but does not disclose wherein the hollow-fiber membrane modules are arranged such that the thick wall parts of the hollow fiber membrane modules is in contact with the thick wall parts of an adjacent hollow fiber membrane module.
Another embodiment of Onoe discloses a hollow fiber membrane unit wherein the hollow-fiber membrane modules are arranged such that the thick wall parts of the hollow fiber membrane modules is in contact with the thick wall parts of an adjacent hollow fiber membrane module, (Thick Portions of Water Collecting Member of Adjacent Hollow Fiber Membrane Modules 1 are in contact with each other, See Figure 13, and See paragraphs [0049 & 0036], Onoe).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow fiber membrane unit of modified Nakahara by incorporating wherein the hollow-fiber membrane modules are arranged such that the thick wall parts of the hollow fiber membrane modules is in contact with the thick wall parts of an adjacent hollow fiber membrane module as in another embodiment of Onoe because “the water collecting portions [may be] brought into close contact with each other” so that “the raw water effectively flows by the space formed by the thin portion” and “prevent accumulation of sludge between the hollow fiber membranes of each hollow fiber membrane module”, (See paragraph [0049], Onoe), while being arranged in a compact manner, (See paragraph [0050], Onoe).
Regarding Claim 11, modified Nakahara discloses the hollow fiber membrane unit according to claim 1, but does not disclose wherein each of the water collecting members comprises a reinforcing structure and the hollow-fiber membrane modules are arranged such that the reinforcing structure of each of the hollow-fiber membrane modules is in contact with the reinforcing structure of an adjacent hollow fiber membrane module of the plurality of the hollow-fiber membranes.
Another embodiment of Onoe discloses a hollow fiber membrane unit wherein each of the water collecting members comprises a reinforcing structure and the hollow-fiber membrane modules are arranged such that the reinforcing structure of each of the hollow-fiber membrane modules is in contact with the reinforcing structure of an adjacent hollow fiber membrane module of the plurality of the hollow-fiber membranes, (Thick Portions of Water Collecting Member of Adjacent Hollow Fiber Membrane Modules 1 are in contact with each other, See Figure 13, and See paragraphs [0049 & 0036], Onoe; Examiner interprets a thicker portion to have additional material which would strengthen/reinforce the water collecting member or augment the water collecting member in a certain direction).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow fiber membrane unit of modified Nakahara by incorporating wherein each of the water collecting members comprises a reinforcing structure and the hollow-fiber membrane modules are arranged such that the reinforcing structure of each of the hollow-fiber membrane modules is in contact with the reinforcing structure of an adjacent hollow fiber membrane module of the plurality of the hollow-fiber membranes as in another embodiment of Onoe because “the water collecting portions [may be] brought into close contact with each other” so that “the raw water effectively flows by the space formed by the thin portion” and may “prevent accumulation of sludge between the hollow fiber membranes of each hollow fiber membrane module”, (See paragraph [0049], Onoe), while being arranged in a compact manner, (See paragraph [0050], Onoe).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakahara et al., (“Nakahara”, US 2004/0060442), in view of Gungerich et al., (“Gungerich”, US 2001/0027951); in further view of one of Morita et al., (“Morita”, US 2009/0236280), Murkute et al., (“Murkute”, US 2004/0188339), and Mannheim et al., (“Mannheim”, US 7,282,146); and in further view of Onoe et al., JPH11128692A, (“Onoe”, A machine translation of this patent document has been provided and claim mapped to in the following rejection), and in further view of Cote et al., (“Cote”, US 2004/0206683).
Claim 13 is directed to a hollow-fiber membrane unit, an apparatus type invention group.
Regarding Claim 13, modified Nakahara discloses the hollow-fiber membrane unit according to claim 12, but does not disclose it further comprising a seal member disposed between the collective water intake pipe and the plurality of the hollow-fiber membrane modules and surrounding the water intake port.
Cote discloses a hollow-fiber membrane unit, (Figure 7, and See paragraph [0043], Cote), further comprising a seal member disposed between its collective water intake pipe and its hollow-fiber membrane modules, (O-rings 58 between Local Permeate Pipe 60 and Upper (Permeating) Header 16 of Module/Cassette 50, See Figure 7, and See paragraph [0043], Cote), and surrounding its water intake port, (O-rings 58 surround Male Fitting 54 of Upper (Permeating) Header 16, See Figure 7, and See paragraph [0043], Cote).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow-fiber membrane unit of modified Nakahara by incorporating a seal member disposed between the collective water intake pipe and the plurality of the hollow-fiber membrane modules and surrounding the water intake port in order to establish connections between permeate pipes and the elements [modules] that “may be made simply”, (See paragraph [0043], Cote), and that "release when an element is pulled out of the cassette and reseal when the element is replaced in the cassette.  Thus, a single element can be removed for maintenance without disconnecting other parts of the permeate pipe network,” (See paragraph [0013], Cote).  Thus, “while waiting for repair, permeation can continue with the remaining elements,” (See paragraph [0013], Cote).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakahara et al., (“Nakahara”, US 2004/0060442), in view of Gungerich et al., (“Gungerich”, US 2001/0027951); in further view of one of Morita et al., (“Morita”, US 2009/0236280), Murkute et al., (“Murkute”, US 2004/0188339), and Mannheim et al., (“Mannheim”, US 7,282,146); and in further view of Onoe et al., JPH11128692A, (“Onoe”, A machine translation of this patent document has been provided and claim mapped to in the following rejection), and in further view of Sakashita et al., (“Sakashita”, US 2001/0009235).
Claim 14 is directed to a hollow-fiber membrane unit, an apparatus type invention group.
Regarding Claim 14, modified Nakahara discloses the hollow-fiber membrane unit according to claim 1, but does not disclose wherein a membrane area per volume of the hollow-fiber membrane is from 100 to 1000 m2/m3.
Sakashita discloses a hollow-fiber membrane unit wherein a membrane area per volume of its hollow-fiber membrane is from 100 to 1000 m2/m3, (See paragraph [0006], Sakashita; The outer diameter of a hollow fiber membrane is disclosed to be 0.4 to 5 mm in Sakashita.  Selecting a value of 5 mm for the outer diameter results in a relationship where the outer surface area of the hollow fiber membrane is pi*2*(radius)*height and the volume occupied by the hollow fiber membrane is pi*(radius)2*height.  Dividing the outer surface area by the volume occupied by the hollow fiber membrane results in 2/radius.  Here, since the radius is 2.5 mm or 0.0025 m (half of the outer diameter, selected as 5 mm), the relationship results in a ratio of 2/0.0025 or 800 (m2/m3), anticipating the claimed range at that value).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow-fiber membrane unit of modified Nakahara by incorporating wherein a membrane area per volume of the hollow-fiber membrane is from 100 to 1000 m2/m3 as in Sakashita in order to provide a ratio which directly relates "to water treatment amount and treatment efficiency such as wide separation area and good contact with fluid to be treated," so that "the surface area of the membranes is increased to increase the water treatment amount for each module," (See paragraph [0007], Sakashita).
Conclusion

    PNG
    media_image3.png
    112
    617
    media_image3.png
    Greyscale

The above definition for “convex” is relied upon in the prior art rejection, and can be accessed at www.dictionary.com/browse/convex.

    PNG
    media_image4.png
    152
    595
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M PEO/Primary Examiner, Art Unit 1779